Citation Nr: 1202089	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  07-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In March 2010 and September 2010, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

Degenerative disc disease of the lumbar spine had its onset during military service.  


CONCLUSION OF LAW

The Veteran's lumbar spine disability was incurred as a result of his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2011)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for a lumbar spine disability, any error by VA in complying with the requirements of VCAA is moot.  

II.  Service Connection

The Veteran has claimed entitlement to service connection for a lumbar spine disability.  He essentially contends that this disability was incurred as a result of an in-service injury.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In terms of an in-service injury, the Veteran testified at his August 2010 Board hearing that he injured his back when he "slipped and fell off a deuce and a half truck" during service.  The Veteran's service treatment records reflect that he sought treatment for pain in the lumbar area in November 1967.  The Veteran's spine was noted to be clinically normal on his March 1968 separation examination report, and he denied a history of or present recurrent back pain on the March 1968 separation medical history report.  

The Veteran also testified at his Board hearing that he experienced intermittent pain following the in-service injury and that this pain continued after his discharge from service.  He reported seeking chiropractic treatment within six months of discharge and noted that he also received treatment for his back pain while living in Mexico and Canada in the years immediately following service.  The Veteran noted that he eventually had surgery for a herniated disc of the lumbar spine at a VA facility in 1980 and that additional surgery was conducted in 1984.  

The earliest post-service medical evidence of treatment for back pain is from 1978.  An April 1978 record notes that the Veteran was in a motor vehicle accident in the 1970s (the exact year is illegible).  A May 1978 record notes a history of back pain since 1975 with exacerbation in the past six months.  A May 1978 myelogram shows L4-5 disc herniation.  An October 1980 VA medical record also notes that the Veteran has a four-year history of low back pain status post motor vehicle accident.  The Veteran underwent a myelogram and an L4-5 discectomy in October 1980.  A May 1984 private record notes that the Veteran "had an L4-5 discectomy on the left in 1980 at the Veteran's Hospital for a problem that was incurred while he was in the U.S. Armed Forces."

The Veteran underwent a VA examination in November 2010 which included a thorough review of the Veteran's claims folder (including his in-service and post-service VA and private treatment records) and interview and examination of the Veteran.  In addition to the above information concerning the Veteran's pertinent history, the VA examiner noted a record indicating a history of injury to the Veteran's low back in June 1984 secondary to lifting a heavy hose filled with oil at work.  This injury led to a second laminectomy/discectomy in 1985.  

The VA examiner found degenerative disc disease, right lumbar scoliosis, past lumbar spine surgery with L4-L5 level discectomies, and mild left sciatica.  The examiner opined that the Veteran's lumbosacral spine condition is at least as likely as not caused by his physical training activities during active service.  The examiner's rationale was that the Veteran's lumbosacral spine pain started during active military service with physical training and that he denied injuries or episodes of back pain prior to service.  The examiner also noted that he "cannot determine why [the Veteran's] back started hurting in military service, but he was evaluated once for back pain [in service] and that provides the [nexus] indicating that he had pain in his back of enough significance ... to him that he sought evaluation for back pain."  It was the examiner's impression that, given the history of onset of low back pain, the Veteran most likely had the onset of degenerative disc disease while on active military service.  The examiner cited his clinical experience and expertise in explaining the basis for his opinion.  He also opined that the Veteran's lumbosacral spine condition significantly worsened after active military service, noting that the Veteran worked at jobs that most likely contributed to stress on his low back that led to degenerative joint disease.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the November 2010 VA examination report in this case to be highly probative to the matter at hand.  The examiner in this case clearly reviewed the claims folder, including the Veteran's service treatment records and post-service medical records.  The examiner's opinion is also based upon interview and examination of the Veteran.  The examiner explained his diagnoses and the rationale behind his etiology opinion with specific reference to the facts of the Veteran's claim, including the Veteran's post-service industrial injury.  For these reasons, the Board finds the November 2010 VA examination report to be highly probative in establishing a connection between the Veteran's in-service lumbar spine complaints and his current lumbar spine disability.  The Board further notes that the Veteran himself is competent to report symptoms capable of lay observation, including complaints of back pain during and after service, and that this reported history was taken into consideration by the VA examiner.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In addition, the Board also notes that there is no contrary medical opinion of record.

Finally, as noted above, the May 1984 private medical records reflect that the Veteran reported his belief that his ongoing back disability was the result of an injury he received during active service.  Although the Veteran is not competent to relate his back disability to the injury in service, the Board notes that his statement regarding an injury in service is very credible.  It was made to a private physician 22 years before he ever submitted a claim for VA benefits, which means that his only interest was in treating his ailment, not obtaining compensation.  

In short, the Board finds that the competent and probative evidence of record establishes that the Veteran's current lumbar spine disability is etiologically linked to his military service.  Therefore, service connection for a lumbar spine disability is granted.





ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


